Citation Nr: 1706006	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  09-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for arthritis, small finger, left hand. 

3.  Entitlement to an initial compensable disability rating for arthritis, small finger, right hand. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to July 2007, including combat service in Iraq.  His decorations include the Air Force Achievement Medal with Valor Device with two oak leaf clusters.  The Veteran served in Iraq from March 14, 2004 to June 16, 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in December 2010.  However, he did not report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704.

In a December 2013 decision, the Board denied entitlement to initial compensable ratings for arthritis of the small fingers on the left and right hand.  The Veteran appealed.  

In a July 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the December 2013 Board decision that denied entitlement to initial compensable ratings for arthritis of the small fingers on the left and right hand.  The Court found that the Board provided an inadequate statement of reasons or bases for its decision that a compensable disability rating for arthritis of the distal interphalangeal joint of the small fingers of the left and right hand is not warranted.  The Court indicated that the Board should have applied the Court's findings in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (a compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 38 C.F.R. § 4.59 based on painful motion can be in order where arthritis is established by X-ray findings even though no actual limitation of motion of the affected joint is demonstrated); should have discussed the application of 38 C.F.R. § 4.59; and should have discussed whether the bilateral service-connected arthritis conditions were considered a "group of minor joints" under 38 C.F.R. § 4.45 (f). 

The Court also stated that the Board should consider the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Spicer v. Shinseki, 752 F. 3d 1367 (Fed. Cir. 2014).  In Spicer, the Federal Circuit held that when Diagnostic Code 5003 is read in view of § 4.45 (f), it is clear that Diagnostic Code 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10 percent rating."  Id. at 1371.  The Court stated that on remand, the Board is directed to consider the application of Spicer to claims for initial compensable ratings for arthritis of the small fingers of the left and right hands. 

In May 2016, the Board remanded these claims for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

Regarding the claim for increase for PTSD, in the May 2010 decision, the RO initially denied a rating in excess of 10 percent.  Subsequently, in an August 2016 decision the RO granted a rating of 70 percent for PTSD effective January 2010, the date the Veteran's claim for increase was received.  The Veteran was advised of the grant of the increased rating but he has not expressed satisfaction with it or withdrawn his appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.

2.  The service-connected arthritis, small finger, left hand is manifested by pain; normal hand grip strength, and normal finger strength; objective evidence of limited motion and ankylosis are not shown. 

3.  The service-connected arthritis, small finger, right hand is manifested by pain, normal hand grip strength and normal finger strength; objective evidence of limited motion and ankylosis are not shown.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an initial compensable rating for arthritis, small finger, left hand are not met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45 (f), 4.59, 4.71a, Diagnostic Code (DC) 5003 (2016).

3.  The criteria for an initial compensable rating for arthritis, small finger, right hand are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40 4.45 (f), 4.59, 4.71a, Diagnostic Code (DC) 5003 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided notice letters to the Veteran in August 2007, prior to the initial adjudication of the claims, and in February 2008, January 2009, February 2010 and January 2014.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The left and right small finger arthritis disability claims were subsequently readjudicated in the May 2009 statement of the case and March 2014 and November 2016 supplemental statements of the case.  The PTSD disability claim was subsequently readjudicated in the May 2009 statement of the case and March 2014 and November 2016 supplemental statements of the case.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record pertinent to the claims; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain adequate medical examinations.  VA provided the Veteran examinations of his left and right hands in October 2007, June 2008, August 2009, and June 2016.  VA provided the Veteran examinations for PTSD in September 2007, February 2010, March 2011, and June 2016.  The examinations were adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board also notes that the June 2016 examination report does not include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and in comparison to the range of motion of an opposite undamaged joint.  38 C.F.R. § 4.59.  See Correia v. McDonald, Vet. App. 158 (2016).  Despite the Correia finding, the Veteran is not prejudiced by the examiner not testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and in comparison to the range of motion of an opposite undamaged joint (technically, this latter test would not be possible, as both small finger joints are service-connected albeit at a noncompensable level and thus, are both considered to be damaged to a nominal level).  It is evident from the June 2016 examination and the other examinations of record throughout the appeal period that the Veteran does not have ankylosis of the small finger, left and/or right hand.  This evidence also does not indicate that the Veteran has any limitation of motion or loss of function.  Additionally, in order to actually receive a 10 percent rating under the rating schedule, the Veteran's small finger must have been amputated to some degree, a situation, which is not present here.  Rather, the evidence shows no functional loss of the small finger, left and/or right hand and the Veteran has not reported such loss.  Therefore, a remand to the RO for a VA examination in compliance with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See also Sabonis v. Derwinski, 6 Vet. App. 426, (1994).

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II. Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's PTSD and arthritis in both left and right hand, small finger, has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

III.  Analysis

A.  PTSD

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

At the outset, the Board notes that the Veteran's depression has been found to be secondary to his PTSD.  Consequently, any impairment resulting from this disorder has also been considered in determining the appropriate disability rating in this case. 

After a review of the evidence, the Board finds that a disability evaluation in excess of 70 percent is not warranted for the service-connected PTSD. 

At a September 2007 VA compensation examination, the Veteran reported the following symptoms: intermittent sleep problems, startle response, intrusive thoughts, and some social withdrawal.  The Veteran stated he was happily married for seventeen years and he has a daughter and a step-son.

The Veteran denied any suicidal and homicidal ideations, hallucinations, or delusions.  The examiner noted the Veteran's appearance was neatly groomed, he was alert and responsive, and his attitude was cooperative.  He also was oriented to person, place, and time.  The examiner reported the Veteran's concentration, reasoning, memory, judgment and verbal expressive abilities were intact.  The examiner diagnosed the Veteran with mild, PTSD and a corresponding GAF score of 68 was assigned.

At a February 2010 VA compensation examination, the Veteran reported the following symptoms, occurring sometimes daily, sometimes once every three days: irritation, startle response, trembling, and feeling depressed.  The Veteran reported that he had seen a counselor while he was still on active duty on the Charleston Air Force Base in 2006.  The Veteran reported that he continued to work painting automobiles and his PTSD did not affect his employment except losing time through doctors appointments.  The examiner noted a slight effect of symptoms on employment functioning and diagnosed the Veteran with moderate, PTSD and assigned a GAF score of 64. 

At a March 2011 VA compensation examination, the Veteran again underwent evaluation for his PTSD.  The examiner indicated that the claims file was reviewed and the Veteran was interviewed in person.  The examiner noted that the Veteran was still employed painting automobiles.  The symptoms associated with the Veteran's PTSD included: trouble sleeping, nightmares, startled response, and hypervigilance.  During the examination, the VA examiner stated that the Veteran's speech was rapid, pressured, expressive, and generally soft spoken.  The examiner stated that the Veteran's PTSD caused moderately negative effects on his psychological functioning, social and interpersonal relationships, and work performance.  A GAF score of 55 was assigned. 

Mental health treatment records from May 2008 through August 2008 indicate that the Veteran reported symptoms of intrusive thoughts, startle response, and nightmares.  A GAF score was not assigned.  Mental health treatment records from March 2010 through October 2010 indicate the Veteran reported symptoms of intrusive memories, nightmares, no reports of suicidal ideations, hallucinations or delusions.  The Veteran was assigned GAF scores ranging, from 60 to 80.  A mental health treatment note from October 2010, diagnosed the Veteran's PTSD as in remission, concluding treatment, and a GAF score of 80 was assigned. 

At a June 2016 VA compensation examination, the Veteran reported the following symptoms: nightmares, irritability, startled response and hypervigilance.  The examiner stated that the Veteran's PTSD was moderate to severe, with significant symptoms of hypervigilance, and paranoia bordering on delusional.  A GAF score of 40 was assigned. 

The 70 percent rating for the service-connected PTSD is based on deficiencies in most areas including work, family relations, thinking, and mood and an inability to maintain effective social and work relationships. 

However, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  38 C.F.R. § 4.130.  

The weight of the competent and credible evidence shows that the service-connected PTSD does not cause impairment greater than social and occupational impairment with deficiencies in most areas.  In this regard, the June 2016 VA psychiatric examination report indicates that the VA examiner, a psychiatrist, opined that the Veteran's level of occupational and social impairment with regard to the mental disorders was occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  

Similarly, the evidence does not establish that the Veteran's overall impairment due to psychiatric disability is severe enough to warrant assignment of a higher, 100 percent rating.  Notably, the record does not contain any evidence of gross impairment in thought processes or communication; grossly inappropriate behavior or memory loss for names of close relatives, one's own occupation, or one's own name.  

Also, although the June 2016 VA examiner found the Veteran's report of carrying a loaded, concealed weapon "concerning," and found "significant symptoms of hypervigilance and paranoia bordering on delusional," there is no evidence indicating that he actually experiences "persistent delusions or hallucinations."  Additionally, although the examiner noted that, the Veteran reported suicidal thoughts "a couple of times" and noted the habit of carrying the firearm, the VA examiner did not determine that he was in persistent danger of hurting himself or others.  Further, the inability to perform activities of daily living is neither shown nor alleged.  Moreover, although the June 2016 VA examiner did note that the Veteran's speech at times was illogical, obscure, or irrelevant, he did not find that the Veteran exhibited gross impairment in thought processes or communication.  

More generally, the Veteran's mental impairment has not been shown to result in total occupational and social impairment.  In this regard, the Veteran has been able to maintain a significant level of social functioning, allowing him to maintain a meaningful relationship with his wife and children.  Also, he reports working approximately 30 hours per week, indicating that to his credit, he has retained a significant degree of occupational functioning, despite the challenges of his psychiatric disability.  In sum, the evidence, including the June 2016 VA examination and earlier mental health assessments, indicates that the level of severity of the PTSD is at most compatible with occupational and social impairment with deficiencies in most areas, the criteria applicable to the currently assigned 70 percent rating.  Id.  

The Board has also considered the GAF scores assigned to the Veteran.  However, they are not compatible with total occupational and social impairment.  The Veteran was assigned GAF scores during VA psychiatric examinations in September 2007, February 2010, and March 2011, ranging from 55 to 68.  Notably, the lowest GAF score assigned has been 40 during the June 2016 VA psychiatric examination.  This score is on the high end of the scale (i.e. 31 to 40) indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  It does not tend to indicate both total occupational and social impairment. 

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reduction in functioning resulting from his PTSD symptomatology (i.e. substantial occupational and functional impairment with significant retained social and occupational functioning, including maintenance of deep relationships and ongoing work activity) is fully contemplated by the applicable schedular criteria and existing, assigned 70 percent rating.  There is nothing in the record to suggest that his psychiatric disability is so exceptional or unusual as to render impractical the application of these regular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008). 

B.  Small Finger of Left Hand and Small Finger of Right Hand

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DC 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) ring or small finger. 

Under 38 C.F.R. § 4.45 (f) for the purpose of rating a disability based on arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additional groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45 (f); see also Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014) (when DC 5003 is read in view of § 4.45(f), it is clear that DC 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10% rating). 

In application of DC 5003, the Court has held that "painful motion of a major joint...caused by degenerative arthritis where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C. F. R. § 4.59. 

The arthritis of the distal interphalangeal joint of the small finger of the left and right hand are each currently rated as noncompensable (0 percent) under DC 5003/5230.  The Veteran seeks a higher rating. 

At an October 2007 VA examination, the VA examiner reported that the Veteran had a normal ability to make a fist, normal grip, normal range of motion in all fingers without pain and that X-ray findings were unremarkable.  No diagnosis pertaining to either finger was rendered. 

The Veteran was also afforded a VA examination for joints in April 2008.  At that time, the Veteran reported that he had a fracture of the left small finger in the past, hand pain beginning in 2006, gradual onset, and no surgery on the hands.  Additionally, the Veteran reported the same pain occurring every day but was unsure of how long it lasted.  There was no swelling, no use of a sling or a brace, no functional limitations due to hand pain due to the Veteran being right handed, and no flares.  

On physical examination, the hands were normal, with no edema and no pain to palpation.  The Veteran had finger and grip strength of 5/5 and he was able to bring his fingers to the transverse crease.  The April 2008 VA examiner reported that the X-rays conducted during the examination did not include clinical or objective findings for a diagnosis of a hand condition.  The April 2008 examiner noted that she reviewed the October 2007 X-rays of the left hand which were unremarkable, with an unremarkable left digit.  The examiner noted that she did not review an X-ray of the right hand as there was no prior examination of the right hand available for comparison.  The April 2008 VA examiner did provide an addendum to her examination in which she reported that the April 2008 X-rays indicated that there was a mild change of osteoarthritis of each small finger, distal interphalangeal joint. 

At an August 2009 VA examination, the Veteran reported pain in both hands every day that comes and goes, no flares on a day-to-day basis, no restricted activities, no work-related restricted activities, no reported use of a splint or brace and the use of naproxen for pain.  On physical examination, the Veteran did not have edema or tenderness to palpation.  His bilateral grips were strong and equal, he has the ability to flex his digits to the transverse crease, and radial pulses were 2+.  The August 2009 X-rays indicated mild osteoarthritic changes of the fifth digit bilaterally. 

At the June 2016 VA examination, the Veteran reported sharp pain in the small fingers with movements, no swelling, redness, or heat in fingers.  The Veteran reported flares as shock-like pains shooting through both hands, lasting only a few seconds, and he could not indicate how often it happened.  The Veteran did not report any functional loss or functional impairment.  The examiner noted that the Veteran is self-employed as an auto body painter and that he did not report any self-imposed limitations.  On physical examination, the Veteran had pain that did not result in or cause functional loss from finger flexion.  The Veteran's hand grip in both hands was 5/5 and no ankylosis was shown.  Imaging indicated degenerative or traumatic arthritis in both hands but no reports of degenerative or traumatic arthritis in multiple joints of the same hand. 

At the outset, the Board notes that the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5230, which only provides for a zero percent rating regardless of the severity of any limitation of motion.  Also, ankylosis is not shown in either small finger in this case and even if it were, Diagnostic Code 5227 similarly provides for a zero percent rating for this small finger condition. 

The probative evidence of record, including VA medical records and the VA examination reports, reflects that the disability of the distal interphalangeal joint of the small finger of each hand has been, at worst, productive of degenerative arthritis.  No actual limitation of motion or ankylosis has been shown and no diminished functioning compatible with even a minimal level of amputation has been shown.  The Veteran has reported pain in each small finger, distal interphalangeal joint.  However, even if he is considered to have painful motion along with arthritis in these distal interphalangeal joints, akin to limitation of motion of the joint under DC 5230, such painful motion still warrants assignment of a noncompensable rating for each small finger joint.  38 C.F.R. § 4.49(f), 4.71a, DCs 5003, 5230.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently accounted for by the existing ratings.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  In this regard, as alluded to above, although the Veteran does experience pain, the weight of the evidence is against him having any underlying functional loss associated with his left or right small finger disability.  Rather, he has affirmatively reported not experiencing such loss.  Accordingly, there is no basis for assigning a compensable rating for either small finger disability on the basis of such loss.   

The Board has also considered whether the Court's decision in Lichtenfels might provide a basis for increase.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  However, Lichtenfels involved rating major joints whereas the instant case involves the rating of discrete minor joints.  Also, although Lichtenfels mentions that a 10 percent rating may be assigned to two or more minor joint groups affected by arthritis under DC 5003, it is clear that the Veteran's case does not involve two or more minor joint groups.  Rather, as explained in more detail below, it involves only a single, discrete joint in the right lower extremity and a single, discrete joint in the left lower extremity.  The Board finds that a "group" of minor joints clearly does not encompass two fingers on opposite hands.  Consequently, the holding in Lichtenfels does not provide a basis for assigning a compensable rating for either the right or left small finger distal interphalangeal joint. 

Additionally, the Board has considered the applicability of the Federal Circuit's decision in Spicer to the Veteran's claim.  However, Spicer simply determined that when 38 C.F.R. § 4.45(f) is read in conjunction with DC 5003, it is clear that DC 5003 requires limitation of motion/painful motion in two or more interphalangeal joints to warrant a 10 percent rating.  As mentioned above, this case involves one discrete right extremity small finger interphalangeal joint and one discrete left extremity small finger interphalangeal joint.  Such a configuration does not meet the requirement of a group of interphalangeal joints contemplated by Spicer or the underlying regulations.  Rather, considered together, these authorities contemplate, at minimum, that such a group entails two interphalangeal joints belonging to the same upper extremity.  In this regard, the underlying basis for assigning a compensable rating for a group of interphalangeal (or other similar minor joints) affected by arthritis with painful motion and not to assign a compensable rating for for a single interphalangeal joint affected by arthritis with painful motion is that the two affected joints would result in a greater degree of loss of function of the extremity in question than the loss resulting from a single affected joint.  In contrast, in the Veteran's case, he has, at most, exhibited painful motion in one interphalangeal joint in the right small finger and painful motion in one interphalangeal joint of the left small finger.  No direct, additive loss of function of the right upper extremity has been shown as a result of any painful motion in the left small finger and no direct, additive loss of function of the left upper extremity has been shown as a result of any painful motion in the right small finger.  Accordingly, there is no basis for assigning a single compensable rating for the bilateral arthritis of distal interphalangeal small finger joints as they are single, discrete joints of separate extremities rather than a group of minor joints.  

In sum, there is no basis for assigning a compensable rating for either the left or right small finger distal interphalangeal joint arthritis or for assigning a single compensable rating for bilateral small finger distal interphalangeal joint arthritis. 

Referral for extraschedular consideration of the ratings assigned for the small finger disabilities is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  Specifically, the Veteran's arthritis of the left and right hand, small finger, is manifested by pain, with pain during flare-ups.  These manifestations are contemplated by DC's 5003 (arthritis), and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  Also, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  As noted above, in this case, the Veteran is not shown to have any loss of function due to either small finger disability and thus by extension, these disabilities are not shown to result in any impairment in earning capacity.  Accordingly, as the schedular criteria are adequate to rate the small finger disabilities, there is no basis for extraschedular referral.  Thun, 22 Vet. App. 111, 114 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the scheduler rating criteria.  Accordingly, referral for extraschedular consideration on this basis is not warranted. 

Finally, the Board notes that the Veteran has affirmatively reported that he is able to work approximately 30 hours per week painting automobiles.  There is no indication in the record that this work activity does not constitute substantial gainful employment.  Also, there is no other evidence of record that tends to indicate that the Veteran's service-connected disabilities preclude him from securing and maintaining substantial gainful employment.  Accordingly, a claim for a TDIU has not been raised by the record.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In sum, the preponderance of the evidence weighs against ratings higher than those already assigned to the Veteran's PTSD and left and right finger disabilities.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to ratings in excess of those assigned must be denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an increased disability rating in excess of 70 percent for PTSD is denied. 

An initial compensable disability rating for arthritis, small finger, left hand, is denied. 

An initial compensable disability rating for arthritis, small finger, right hand is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


